PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/382,103
Filing Date: 16 Dec 2016
Appellant(s): Kumar et al.



__________________
Glen B. Choi 
Reg. No. 43,546
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/22/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/22/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s argument are presented below and [Examiner’s responses are bracketed and italicized].
Arguments directed to Arimilli, as applied to claim 1, on page 7-8
A1	 (page 8) “The Examiner states “each bus in fig 2a of Arimilli may be understood to be one network, in addition to the communication pathways between functional components in Mintum fig 1 & fig 2 being separate networks.” (Advisory Action, page E) However, while nodes 52 are connected by a switch 12, Arimilli fails to teach or suggest a network boundary between any of nodes 52. Arimilli teaches that a NUMA network is a cluster of memories operating under a same operating system (^[0041]). Arimilli appears to teach nodes are part of a same local network by operation under a same operating system (^[[0041]). Arimilli does not teach or suggest that the nodes 52 are on different networks” 
[The examiner respectfully submits that appellant appears to be making arguments against the references individually & appellant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   The rejection rationale applied to the limitation in question, based on the combination of references is the following: The combination of references teach a broadest reasonable interpretation of the claimed “one or more addresses corresponding to respective entries in a memory of a second node on a different network than the NIC" as required by the claims to the extent that a network (which is not specifically defined in the claims) is broadly understood to be a/any communication pathway between computer components such that each bus in fig 2a of Arimilli may be understood to be a/one (different) network, in addition to the communication pathways between functional components in Minturn fig 1 & fig 2 being separate/different networks. The bus of each node is understood to be a separate/different network. It is noted that a “network boundary” is not claimed].


A2	(page 8) “In addition, Arimilli’s prefetch operations are spawned by a memory controller and not a NIC..”
 [The examiner respectfully submits that the rejection rationale notes that Arimilli does not explicitly disclose a NIC, however the combination of Arimilli/Chung/Minturn clearly teaches NIC-based prefetching (Minturn abstract) wherein a network interface unit may be part of a network connected computer/node (Chung fig 10 & paragraph 0085 in view of paragraph 0022)].  

A3	 (page 8) “In addition, Arimilli fails to teach a NIC with system address decoder (SAD) circuitry to perform a node identification of a node to which a memory request from a processor is homed.”
[The examiner respectfully reiterates that the rejection rationale notes that Arimilli does not explicitly disclose a NIC, however the combination of Arimilli/Chung/Minturn clearly teaches NIC-based prefetching (Minturn abstract) wherein a network interface unit may be part of a network connected computer/node (Chung fig 10 & paragraph 0085 in view of paragraph 0022). Regarding system address decoder circuitry/functionality to perform node identification, at least Arimilli teaches this as: memory controller 64 operable to identify data with respect to home node and decode system-wide addresses – Arimilli 0036-0037; The node 52 that stores a datum at a storage location in its system memory 66 associated with an address utilized to uniquely identify the datum throughout NUMA computer system 50 is defined to be the home node for that datum; conversely, others of nodes 52 are defined to be remote nodes with respect to the datum. – Arimilli 0034 & 0036]. 

Arguments directed to Mintum, as applied to claim 1, on page 9
B1	(page 9) “But Mintum fails to teach or suggest that components of the host computer system 100 and NIC 102 are on different networks. Rather, Minturn teaches a NIC prefetching TCP context from a local device”
[The examiner respectfully submits that the rejection rationale does not rely on an understanding that host computer system 100 and NIC 102 are on different networks, but rather that host bus 108 in fig 1 may be a single/local/one network associated with NIC 102 and network 110 may correspond to a different/external network connecting other computer nodes, consistent with the architecture described in 0006-0007 of Arimilli teaching: As illustrated in FIG. 1, a conventional NUMA computer system 8 includes a number of nodes 10 connected by a switch 12. Each node 10, which can be implemented as an SMP system, includes a local interconnect 11 to which number of processing units 14 are coupled… Each node 10 further includes a respective node controller 24, which maintains data coherency and facilitates the communication of requests and responses between nodes 10 via switch 12. Each node controller 24 has an associated local memory directory (LMD) 26 that identifies the data from local system memory 22 that are cached in other nodes 10, a remote memory cache (RMC) 28 that temporarily caches data retrieved from remote system memories, and a remote memory directory (RMD) 30 providing a directory of the contents of RMC 28. . The bus and of each node is understood to be a separate/different network].

B2	(page 9)  “Minturn appears to teach prefetching host TCP data structures (FIG. 3) and NIC TCP data structures (FIG. 4) and fails to teach prefetching data from a node on a different network than the NIC. Mintum’s prefetching TCP context does not teach prefetching data from a node on a different network.”
[The examiner respectfully submits that appellant appears to cite figures unrelated to the contention made in Minturn with respect to referencing fig 3-4 as supportive of the contention of the instant remark.  Fig 5 is a better overview of the prefetching operations taught by Minturn.  “FIG. 5 is a flowchart illustrating a process for processing packets received by the NIC” (Minturn 0010), wherein the flowchart @ step 160 teaches” issuing I/O prefetch bus operations to fetch hash node cash lines and TCB context cache lines”.  
Furthermore it is noted that appellant appears to be making arguments against the references individually & appellant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   The rejection rationale applied to the limitation in question, relies on a combination of Arimilli/Chung/Minturn to teach prefetching data from a node on a different network than the NIC.  The combination of references is understood to teach an architecture as described in Arimilli, shown in exemplary form in fig 2A of Arimilli, which when combined with Minturn, result in an NIC, such as NIC 102 operable in the position of node controller NC 56 of fig 2A of Arimilli, said NIC operable to perform prefetching of data from a node on a different network than the NIC].

B3	(page 9)  “In addition, Minturn’s NIC does not include claim l’s “hardware input/output (I/O) circuitry to receive, from system address decoder (SAD) circuitry, a node identification of a node to which a memory request from a processor is homed.” As Mintum’s NIC prefetches local data structures, Minturn fails to teach or suggest a NIC with a system address decoder (SAD) circuitry to provide a node identification of a node to which a memory request from a processor is homed.”
[The examiner respectfully submits that Minturn is not cited for teaching hardware input/output (I/O) circuitry to receive, from system address decoder (SAD) circuitry, a node identification of a node to which a memory request from a processor is homed – rather the combination of references with particular emphasis on Arimilli appears to be cited for teaching this limitation, such that this argument appears to be impertinent to the rejection rationale  The combination of Arimilli/Chung/Minturn clearly teaches NIC-based prefetching (Minturn abstract) wherein a network interface unit may be part of a network connected computer/node (Chung fig 10 & paragraph 0085 in view of paragraph 0022). Regarding system address decoder circuitry/functionality to perform node identification, at least Arimilli teaches this as: memory controller 64 operable to identify data with respect to home node and decode system-wide addresses – Arimilli 0036-0037; The node 52 that stores a datum at a storage location in its system memory 66 associated with an address utilized to uniquely identify the datum throughout NUMA computer system 50 is defined to be the home node for that datum; conversely, others of nodes 52 are defined to be remote nodes with respect to the datum. – Arimilli 0034 & 0036].

Arguments directed to Chung, as applied to claim 1, on page 10-11
C1	(page 10) “Chung appears to teach an operating system reconfiguring a size of a cache but does not indicate what performs prefetching and from what network. Chung mentions network interfaces as components or peripherals (FIG. 10) but does not teach the network interface performs prefetching from a different network than the network interface.”
[The examiner respectfully submits that Chung is not cited for teaching the network interface performs prefetching from a different network than the network interface.  The combination of Arimilli/Chung/Minturn clearly teaches NIC-based prefetching (Minturn abstract) wherein a network interface unit may be part of a network connected computer/node (Chung fig 10 & paragraph 0085 in view of paragraph 0022). Regarding system address decoder circuitry/functionality to perform node identification, at least Arimilli teaches this as: memory controller 64 operable to identify data with respect to home node and decode system-wide addresses – Arimilli 0036-0037; The node 52 that stores a datum at a storage location in its system memory 66 associated with an address utilized to uniquely identify the datum throughout NUMA computer system 50 is defined to be the home node for that datum; conversely, others of nodes 52 are defined to be remote nodes with respect to the datum. – Arimilli 0034 & 0036].

C2	(page 10-11)  “In addition, Chung fails to teach a network interface with system address decoder (SAD) circuitry to perform a node identification of a node to which a memory request from a processor is homed.”
[The examiner respectfully submits that Chung is not cited for teaching the argued limitation.  The combination of Arimilli/Chung/Minturn clearly teaches NIC-based prefetching (Minturn abstract) wherein a network interface unit may be part of a network connected computer/node (Chung fig 10 & paragraph 0085 in view of paragraph 0022). Regarding system address decoder circuitry/functionality to perform node identification, at least Arimilli teaches this as: memory controller 64 operable to identify data with respect to home node and decode system-wide addresses – Arimilli 0036-0037; The node 52 that stores a datum at a storage location in its system memory 66 associated with an address utilized to uniquely identify the datum throughout NUMA computer system 50 is defined to be the home node for that datum; conversely, others of nodes 52 are defined to be remote nodes with respect to the datum. – Arimilli 0034 & 0036].

Arguments directed to claim 10 on page 11-12
D1	(page 11-12) “Arimilli in view of Chung and in view of Minturn fail to teach a NIC determine one or more addresses from which to prefetch data from the different network and the NIC to issue a prefetch request for data from the determined one or more next addresses to an external network switch.”
[The examiner respectfully submits that network switch 55 in fig 2A of Arimilli  is understood to be external relative to node 52, which includes NC/NIC 56 such that: Each node 10 further includes a respective NC (node controller) (or NIC in view of Minturn) 24, which maintains data coherency and facilitates the communication of requests and responses between nodes 10, said requests including addresses in the memory requests, via switch 12 – Arimilli 0007; requests for remote data – Arimilli 0012; fig 5 of Arimilli shows a flowchart of an exemplary method of issuing read-type requests that request data from another (remote relative to each node) node of a NUMA computer system, which is considered in view of the prefetch functionality taught by fig 15a-15c of Arimilli; data and instruction prefetch requests are initiated by a CPU's prefetch engine – Arimilli 0134; read queues allocated to prefetch requests – Arimilli 0135 ].


Arguments directed to claim 15 on page 12-13
E1	(page 12-13) “Arimilli in view of Chung and in view of Minturn fail to teach a NIC comprising hardware system address decoder (SAD) circuitry configured to determine a node identification of a node to which a memory request from a processor is homed and the NIC comprising hardware prefetcher circuitry communicatively coupled to the SAD circuitry, the prefetcher circuitry to determine one or more addresses from which to prefetch data, the one or more addresses corresponding to respective entries in a memory of a node on a different network than the computer network.”
[The examiner respectfully submits that since the instant argument is substantially identical to one or more remarks addressed above, it is unpersuasive for the same reasons as provided above.  Additionally the examiner notes that the combination of Arimilli/Chung/Minturn clearly teaches NIC-based prefetching (Minturn abstract) wherein a network interface unit may be part of a network connected computer/node (Chung fig 10 & paragraph 0085 in view of paragraph 0022). Regarding system address decoder circuitry/functionality to perform node identification, at least Arimilli teaches this as: memory controller 64 operable to identify data with respect to home node and decode system-wide addresses – Arimilli 0036-0037; The node 52 that stores a datum at a storage location in its system memory 66 associated with an address utilized to uniquely identify the datum throughout NUMA computer system 50 is defined to be the home node for that datum; conversely, others of nodes 52 are defined to be remote nodes with respect to the datum. – Arimilli 0034 & 0036].

Arguments directed to claim 23 on page 13-14
F1	(page 13-14) “Arimilli in view of Chung and in view of Minturn fail to teach a NIC comprising means for determining a node identification of a node to which a memory request from a processor of the first node is homed and the NIC comprising means for determining, based on an address in the memory request, one or more addresses from which to prefetch data, the one or more addresses corresponding to respective entries in a memory of a second node on a different network than the NIC.”
[The examiner respectfully submits that since the instant argument is substantially identical to one or more remarks addressed above, it is unpersuasive for the same reasons as provided above.  Additionally the examiner notes that network switch 55 in fig 2A of Arimilli  is understood to be external relative to node 52, which includes NC/NIC 56 such that: Each node 10 further includes a respective NC (node controller) (or NIC in view of Minturn) 24, which maintains data coherency and facilitates the communication of requests and responses between nodes 10, said requests including addresses in the memory requests, via switch 12 – Arimilli 0007; requests for remote data – Arimilli 0012; fig 5 of Arimilli shows a flowchart of an exemplary method of issuing read-type requests that request data from another (remote relative to each node) node of a NUMA computer system, which is considered in view of the prefetch functionality taught by fig 15a-15c of Arimilli; data and instruction prefetch requests are initiated by a CPU's prefetch engine – Arimilli 0134; read queues allocated to prefetch requests – Arimilli 0135].

Arguments directed to claim 28 on page 14-15
G1	(page 14-15) “Arimilli in view of Chung and in view of Minturn fail to teach a NIC determining one or more next addresses from which to prefetch data from the different network for the processor and the NIC issuing a prefetch request for data from the determined one or more next addresses.”
[The examiner respectfully submits that since the instant argument is substantially identical to one or more remarks addressed above, it is unpersuasive for the same reasons as provided above.  Additionally the examiner notes that network switch 55 in fig 2A of Arimilli  is understood to be external relative to node 52, which includes NC/NIC 56 such that: Each node 10 further includes a respective NC (node controller) (or NIC in view of Minturn) 24, which maintains data coherency and facilitates the communication of requests and responses between nodes 10, said requests including addresses in the memory requests, via switch 12 – Arimilli 0007; requests for remote data – Arimilli 0012; fig 5 of Arimilli shows a flowchart of an exemplary method of issuing read-type requests that request data from another (remote relative to each node) node of a NUMA computer system, which is considered in view of the prefetch functionality taught by fig 15a-15c of Arimilli; data and instruction prefetch requests are initiated by a CPU's prefetch engine – Arimilli 0134; read queues allocated to prefetch requests – Arimilli 0135].

Remaining arguments pertaining to dependent claims are unpersuasive on dependency merits.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Marwan Ayash/Examiner, Art Unit 2133                                                                                                                                                                                                        

Conferees:
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133    
                                                                                                                                                                                                    /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.